DETAILED ACTION
This is an Office action based on application number 16/363,631 filed 25 March 2019, which is a continuation of application number 15/464,027 (abandoned), filed 20 March 2017, which is a continuation of application number 14/504,212 (abandoned, filed 1 October 2014, which claims priority to provisional application number US 61/987,541, filed 2 May 2014, and provisional application number US 61/885,714 filed 2 October 2013. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-7 and 15 in the reply filed on 24 November 2020 is acknowledged.  The traversal is on the ground(s) that the examiner has not made a showing that the search and examination can be made without a serious burden. This is not found persuasive.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search.
A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors.
 A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries) a different field of search is shown, even though the two are classified together.
	The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “a semi-porous outer layer” in line 7. The limitation is indefinite because the scope of “semi-porous” is indefinite. It is generally understood that something can have pores (i.e., making it pores) or no pores (i.e., non-porous). It is not clear what is required to make something semi-porous (e.g., does a certain number of pores or pore density classify something as semi-porous, or does a certain pore structure (e.g., open or closed porosity) make something semi-porous?). 
	For the purpose of prosecution, the claim is read as an outer layer comprising any amount of pores.

Claims 2-7 and 15 do not remedy the deficiency of the parent claim and are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US Patent Application Publication No US 2010/0122853 A1) (Scott) in view of Mizuno (US Patent Application Publication No. US 2008/0245185 A1) (Mizuno), and the evidence of Kuntz et al. (US Patent Application Publication No. US 2008/0152405 A1) (Kuntz).

Regarding instant claims 1 and 2, Scott discloses encapsulated diamond particles (page 1, paragraph [0001]) represented by FIG. 1, reproduced below:

    PNG
    media_image1.png
    500
    666
    media_image1.png
    Greyscale

	Scott discloses that the encapsulated diamond particles <100> have a round shape (page 2, paragraph [0018]). Scott further discloses that diamond <102> comprises a natural diamond (page 2, paragraph [0019]), which is construed to meet the claimed wear resistant element. 
prima facie case of obviousness exists.”  See MPEP § 2144.05. Scott further teaches that the intermediate encapsulant material <104> is formed using chemical vapor deposition (CVD) and physical vapor deposition (PVD) (page 3, paragraph [0025]). In a similar fashion, Applicant discloses that the intermediate coating is metallurgically bonded to the wear resistant element using chemical vapor deposition and physical vapor deposition (see Specification at page 18, lines 7-10). Therefore, the CVD and PVD methods of Scott are construed to form an intermediate layer that is metallurgically bonded to the diamond <102> in the same way as the claimed composition.
	Scott further discloses that the encapsulated diamond particles <100> comprise an encapsulant material <106> (page 2 paragraph [0017]), which is construed to meet the claimed outer layer encapsulating the intermediate layer. Scott further discloses that the encapsulant material comprises tungsten carbide (page 2, paragraph [0022]).
	Scott further teaches that the encapsulated diamond particles are combined with particles of a metal matrix material (page 5, paragraph [0041]), wherein said matrix is construed to meet the claimed binder.
	Scott does not explicitly disclose a semi-porous outer layer further comprising a sintering aid and having the requisite density properties.
3; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. Mizuno further discloses that said particles have a porosity of 2% or less from the standpoint of reducing surface roughness of a coating comprising said particles (page 3, paragraph [0026]). The disclosed porosity is construed to meet the requisite “semi-porous” limitation.
	Kuntz provides evidence that the density of natural diamond is about 3.52 g/cm3 (page 5, paragraph [0060]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the tungsten carbide and metal containing cermet of Mizuno to for the outer encapsulant <106> of Scott. The motivation for doing so would have been that the cermet has optimized wear resistance.
	Given the density of the cermet of Mizuno is greater than 3.6 and the evidence that natural diamond, such as that used by Scott, has a density of 3.52 g/cm3, the prior art combination is construed to meet the requisite limitation of the outer layer having a greater density than that of the wear-resistant element.
	Regarding the terms “thermal spray powder” and “sintering aid”, said terms are construed to be intended use limitations. A recitation of the intended use of the claimed 
	Therefore, it would have been obvious to combine Mizuno and the evidence of Kuntz with Scott to obtain the invention of the claims.

Regarding instant claim 3, Mizuno further discloses that the amount of tungsten carbide in the cermet is 94% by mass or less, and the metal content in the cermet is 6% by mass or more (pages 2-3, paragraph [0019]), which is construed to include the amount recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 4, Scott further discloses that the diamond <102> in the encapsulated diamond particle has a substantially uniform size (page 2, paragraph [0019]). Scott further characterizes that the thickness of each layer is strictly controlled prima facie case of obviousness exists.”  See MPEP § 2144.05. Further, the substantially uniform particles are construed to be able to have the intended effect of arranging the first plurality of particles in a close packed structure, as claimed.

Regarding instant claim 5, Scott further discloses that the diamonds <102> in the encapsulated diamond particles have a multi-modal size distribution (page 2, paragraph [0019]). Scott further characterizes that the thickness of each layer is strictly controlled (page 2, paragraph [0021]; page 3, paragraph [0023]); therefore, the average particle size of the encapsulated diamond material is construed to be controlled by the size of the encapsulated diamond. One of ordinary skill in the art would necessarily conclude that the use of diamonds having a multi-modal size distribution would lead to the production of encapsulated diamonds having the same multi-modal size distribution. Further, the disclosure of a multi-modal size distribution necessarily includes an embodiment wherein a second plurality of round particles has a mean diameter that is less than a first plurality of round particles.

Regarding instant claim 6, Scott further discloses that the encapsulated diamond particles are combined with a metal matrix material to form a particle-matrix composite material comprising less than about 25% by volume of diamonds, less than 50% by volume of the metal matrix, and the one or more encapsulant material comprising the remainder of the volume. Therefore, the combination of the diamond and encapsulant material (i.e., the encapsulated diamond material) is construed to be present in the particle-matrix composite in an amount of greater than 50% by volume; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 15, Scott further discloses that the encapsulated diamond material is placed on a cutting face of the crown region of a drill bit (page 4, paragraph [0036]; FIG. 4), wherein said cutting face is construed to meet the claimed coating.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Mizuno and the evidence of Kuntz as applied to claim 1 above, and further in view of Lockwood (US Patent Application Publication No. US 2008/0017421 A1) (Lockwood).

Regarding instant claim 7, Scott in view of Mizuno and the evidence of Kuntz discloses the powder of claim 1, but does not explicitly disclose the elastic modulus of the encapsulated diamond material.

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having teachings of the prior art before him or her, to ensure that the outer shell comprising a tungsten carbide cermet of Scott in view of Mizuno has an elastic modulus of greater than 350 GPa. The motivation for doing so would have been to ensure that the encapsulated particles undergo minimal compression during applied drilling loads.
	Therefore, it would have been obvious to combine Lockwood with Scott in view of Mizuno and the evidence of Kuntz to obtain the invention as specified by the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        3/4/21